DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-10 are pending and are under examination on the merits.
Claim 1 is amended.
Claim 2 is newly canceled.
No claims are newly added.
Claim Objections
The objection to claims 1-6 set forth in the previous action are withdrawn in view of applicant’s amendment to claim 1. 

Claim Rejections - 35 USC § 102
The rejection of claims 1, 2, 4 and 5 in the previous action under 35 U.S.C. 102(a)(1) as being anticipated by US 3905925 by Vervloet as evidenced by “Silicone Oil” in the Handbook of Plastics and Rubber Additives, Volumes 1-2 (2nd Edition) by Ash et al are withdrawn in view of applicant’s amendment narrowing the foaming ratio and amount of TPU and PDMS.

Claim Rejections - 35 USC § 102/103
The rejection of claim 3 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 3905925 by Vervloet as evidenced by “Silicone Oil” in the Handbook of Plastics and Rubber Additives, Volumes 1-2 (2nd Edition) by Ash et al in the previous action is withdrawn in view of applicant’s amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over US 3905925 by Vervloet as evidenced by “Silicone Oil” in the Handbook of Plastics and Rubber Additives, Volumes 1-2 (2nd Edition) by Ash et al in view of “Silicone Oils” by Pawlenko et al in the previous action is withdrawn in view of applicant’s amendment.

Claims 1, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20020193459 by Haseyama et al. 
Haseyama describes thermoplastic urethane foam.
Regarding claim 1, Haseyama describes a microcellular (paragraph 12) thermoplastic polyurethane foam sheet (paragraph 61) with a foaming ratio optionally between 4 to 50 (paragraph 294). Haseyama describes adding polydimethyl siloxane (paragraph 184) in an overlapping amount (paragraph 185). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Haseyama describes values overlapping with the claimed range of expansion ratio and PDMS.

Regarding claim 4, Haseyama describes PDMS with an amino group, for example (paragraph 184), meeting “amino-terminated PDMS”. 

Regarding claim 5, Haseyama describes a TPU prepared with: a polyisocyanate including diphenyl methane diisocyanate or tolylene diisocyanate (toluene) (paragraph 139); a polyol including polyester, polyether, polycarbonate polyols among others (see paragraphs 143-146) and a chain extender including low molecular weight diols (paragraph 142) which includes butanediol, ethylene glycol and propylene glycol. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20020193459 by Haseyama et al as evidenced by JP 2009510272 by Kim et al.
Haseyama is described above.
Regarding claim 3, Haseyama describes several specific options for polyurethane resin including Pelethane 2013 series (paragraph 148). Haseyama does not state what the molecular weight of these resins are. JP 2009510272 by Kim describes a Pellethane 2103 resin as having a molecular weight of 80,000 (translation  “Mode-for-invention” section paragraph 2). Haseyama describes the TPU as having a Shore A hardness of less than 80 (paragraph 149). These values overlap with the claimed ranges.

Claim 6 is rejected as being unpatentable over US 20020193459 by Haseyama et al in view of “Silicone Oils” by Pawlenko et al. 
Haseyama is described above.
Regarding claim 6, Haseyama describes polydimethyl siloxane (paragraph 184-185) but is silent as to its molecular weight.
Pawlenko describes silicone oil in applications of organic silicone in industry.
Pawlenko states that the most useful silicone oils have a molecular weight between 1,000-15,000 and that they are clear and colourless among other advantages (p.110 final paragraph-p.111 first paragraph). Thus it would be obvious to one of ordinary skill to choose a silicone oil with a molecular weight between 1,000-15,000, which encompasses the claimed range, at least because this is the most useful range and the silicones therein are clear and colorless among the other advantages described by Pawlenko.

Response to Arguments
Applicant’s argument p.7 has been considered and is persuasive to remove Vervolet as an applied reference in rejection. However, upon further search of the newly narrowed claims and the new documents provided in the IDS of 4/29/22, new prior art is applied in rejection above.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4/29/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766